Title: Julius B. Dandridge to Thomas Jefferson, 4 October 1819
From: Dandridge, Julius Burbridge
To: Jefferson, Thomas


						
							Sir
							
								Office Bank U. States
								Richmond
								Oct. 4th 1819
							
						
						It is presumed that you have been informed by Mr Marx that a further communication would be made to you, by direction of our board of directors, upon the subject of your concerns with this institution.
						After viewing with the most respectful consideration the several letters and documents which you have been so good as to submit to it; the board, while it is thankful for the attention manifested by you, is no less filled with regret for the cause which has, at this time and with such attendant circumstances, imposed upon you a task so irksome and unpleasant; and feels extreme reluctance at giving you any further trouble.
						With regard to the bond, it was wished that the title of the institution be more attended to: ‘(the President directors and Company of the Bank of the United States’): and as to the deed, which, with the bond, I therefore return enclosed, to you: it is desirable that, in place of M Randolph, who is one of the obligers in the bond, a person less concerned be made the trustee, and that reference be made in the deed to the bond, the payment of which it is intended to secure, as to it’s date and purport: and further, in case of sale, to provide for giving notice of the time, place &c thereof.
						It is proper at the same time for me to state that, as the bond is to take place of, and do away the debts upon, the promisory notes; the interest &ca is chargeable upon the debts up to the date of the bond, and expected to be then paid. I therefore beg to trouble you with the annexed statement of that account, supposing the bond to be dated the  15 Sept. 1819.
						
							I have the honour to be most respectfully Sir Your Obed sevt
							J B Dandridge Cashr
						
					